             Case 19-10953-CSS   Doc 124-2   Filed 05/22/19   Page 1 of 11



                                    EXHIBIT B




ROCS DE:223927.1 50045/002
              Case 19-10953-CSS               Doc 124-2        Filed 05/22/19         Page 2 of 11




                        II I THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE



In re:                                                   ) Chapter 11

I<ONA GRILL,INC., et al.,'                           Case)No.: 19-10953(CSS)

                                   Debtors.              ) Jointly Administered

                                                          ~ Re: Docket No. 4

 ORDER AUTHORIZING THE DEBTORS(A)TO REJECT CERTAIN EXECUTORY
   CONTRACTS AND UNEXPIRED LEASES PURSUANT TO 11 U.S.C. § 365,(B)
ABANDON ANY REMAINING PERSONAL PROPERTY LOCATED AT THE LEASED
 PREMISES,AND(C)FIXING A BAR DATE FOR CLAilVIS OF COUNTERP~iRTIES
         Upon consideration of the motion (the "Motion")2 of the the above-captioned

debtors and debtors-in-possession (the "Debtors") for entry of an order, pursuant to section 365

of title 11 of the United States Code (the "Bankruptcy Code"), authorizing the Debtors to reject

those executory contracts set forth on Exhibit A hereto (the "Rejected Contt~acts") and unexpired

leases set forth in Exhibit B hereto (the "Rejected Leases"), to abandon any remaining personal

property located at the Leased Premises, and fixing a bar date for filing of claims of the

Counterparties to the Rejected Leases; and it appearing that this Court has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core

proceeding pursuant to 28 U.S.C. §§ 1408 and 1409; and adequate notice of the Motion having

been given; and it appearing that no other notice need be given; and after due deliberation and

sufficient cause appearing therefore, IT IS HEREBY ORDERED THAT:

~ The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
 (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
  Restaurants, Inc.(4089); Kona Grill International Ho1di~lgs, Inc.(1841); Kona Baltimore, Inc.(9163); Kona Grill
  Internatio~ial, Ina (7911); and Kona Grill Puerto Rico, Inc.(7641). The headquarters and service address for the
  above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.
~ Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.
          Case 19-10953-CSS           Doc 124-2       Filed 05/22/19      Page 3 of 11




                       The Motion is GIZfiNTED.

               2.      The Rejected Contracts listed on Exhibit A attached hereto are deemed

rejected effective as of the date indicated on Exhibit A attached hereto.

               3.      The Rejected Leases listed on Exhibit B attached hereto are deemed

rejected effective as of the date indicated on Exhibit B attached hereto.

               4.      The Debtors are authorized to abandon any Retraining Personal Property

located in the Leased Premises underlying the Rejected Leases pursuant to l l U.S.C. § 554(a),

and the landlord shall be free to dispose of such abandoned property includi         anv abandoned_

furniture fixtures or ec~uinerrent in its sole and absolute discretion without notice or liability to

the Debtors or - any third parties and without waiver of anv claim against the Debtors and to the

extent analicable the at~tornatic stay is modified to allow such dis osp 1tlOn.

                5.      Within tllr~ee (3) business days after entry of this Order, the Debtors will

serve this Order on the Counterparty to each Rejected Contract and Lease.

               6.      The Counterparty to the Rejected Contract or Rejected Lease must file a

claim under section 502 of the Bankruptcy Lode or other claims in connection with such

Rejected Lease or the rejection, breach or termination of such Rejected Lease on the later of(a)

thirty (30) days after entry of this Order, or (b) the general claims bar date to be established by

subsequent order of the Court, failing v~~hich such claim or claims by the CounterparCy shall be

forever barred.

                  7.    The Debtors and any other party-in-interest reserve all rights to contest any

such rejection damage claim and to contest the characterization of each Rejected Contract and
          Case 19-10953-CSS              Doc 124-2     Filed 05/22/19      Page 4 of 11




Rejected Lease, as executory or not, and to contest whether such Rejected Contact and Rejected

Lease may have terminated prior to the Petition Date, or otherwise.

               8.        The Debtors do not waive any claims that they may have against the

Counterparty to any Rejected Contract and Rejected Lease, whether or not such claims are

related to such Rejected Contract and Rejected Lease.

               9.        Notwithstanding the possible applicability of Rules 6004(g), 7062, or 9014

of the Federal Rules of Bankruptcy Procedure, or otherwise, the terms and conditions of this

Order shall be immediately effective and enforceable upon its entry.

                10.      The Debtors are authorized to take all actions necessafy to effectuate the

relief granted pursuant to this Order in accordance with the Motion.

                11.      This Court shall retain jurisdiction with respect to all matters arising from

or relating to the interpretation, implementation, or enforcement of this Order.




Dated:                          > 2019



                                                Tl-IL HONORABLC CHRISTOPHER S SONTCHI
                                                UNITED STATES BANKRUPTCY JUDGE




nocs sf~: i-t~~z~~~~2~
Case 19-10953-CSS   Doc 124-2   Filed 05/22/19   Page 5 of 11




                        EXTriIBi~ ~

                    (Rejected Contracts)
                                                    CONTRACTS TO BE REJECTEDI

                                                                                                                                            Rejection
I~dc~~a-1(~ebtc~r CQ~a~ter~ar~d           ~o~ac~ ~dc~rc~s~                            ~aa~tract I~escr~~~timt~
                                                                                                                                          ~ffectiv~ ~at~

                                          ~-~- Box 650838                             Facility Services Rental Service                      04/30/2019
Cintas Baton Rouge                                                                    Agreement
                                          Dallas, TX 75265-0838
                                          1720A Crete Street                          Lease Agreement                                       04/30/2019
Leaf Capital Funding, LLC
                                          Moberly, MO 65270
                                          1765 N. Elston Avenue, Suite 201            Master Services Agreement                             04/30/2019
                                                                                                                                                           Case 19-10953-CSS




Resource Point Of Sale LLC                Attn: Brittany Markwart
                                          ~Chicaao, IL 60642
                                          1737 McGee Street                           Master Services Agreement                             04/30/2019
Service Management Group LLC              Attn: Andy Fromm
                                          Kansas City, MO 64108
                                                                                                                                                           Doc 124-2




                                          222 Mill Street, SU 333                     6CY Vertical Compactor                                04/30/2019
Greenleaf Compaction, Inc.                                                            (1914 Galleria Blvd Franklin, TN 37067)
                                          Tempe, AZ 85281
                                          1101 W. Waterloo Road                       Consulting Agreement                                  04/30/2019
JB&A Holdings, LLC
                                          Edmond, OK 7025
                                          4851 Lake Brook Drive                                                                             04/30/2019
Snagajob                                                                              Sales Order
                                          Glen Allen, VA 23060
                                                                                                                                                           Filed 05/22/19
                                                                                                                                                           Page 6 of 11




i If the Debtors are required to remove a Rejected Contract from Exhibit A,the Debtors will promptly provide notice to the affected Counterparty of the
  Debtors' intention not to reject such Rejected Contract.
        Case 19-10953-CSS        Doc 124-2       Filed 05/22/19     Page 7 of 11




                                         EXHII3I~ B

                                   (Rejected Leases)
 UNEXPIRED NON-RESIDENTIAL REAL PROPERTY LEASES TO BE
                      REJECTED

                                                                                   Rejec~i~n
  Ncrn-~ebtvr                               Leased Premises          Lease
                 Notice Addresses}                                                 Effective
 Counterparty                              Address jStore Nc~.    t~escri~tion
                                                                                     pafie


                c/o Invesco Real
                Estate Company
                Three Galleria Tower,
                Suite 500
                13155 Noel Road
                Dallas, TX 75240

                Lincoln Property           Store No. 140
                                                                  Real property
1776 WILSON     Company                    1776 Wilson Blvd                       04/30/201
                                                                  lease dated
2014, LLC       4601 N. Fairfax Drive,                            10/28/2014          9
                Suite 1115                 Alingtn, VA 222pg
                Arlington, VA 22203
                Attn: Jennifer Roberts

                DLA Piper LLP (US)
                500 Eighth St NW
                Washington, DC 20004
                Attn: Jeffrey R.
                Keitelman
3 WATERWAY      c/o Howard Hughes          Store No. 130          Real property   04/30/201
HOLDINGS, LLC   Corp                       3 Waterway Square      lease dated         9
                1790 Hughes Landing,       PI, #100               3/12/2013
                Ste 600                    The Woodlands,7X
                The Woodlands, TX          77380
                77380

                3 Waterway Square
                Place
                c/o Howard Hughes
                Corp
                One Galleria Tower,
                22nd Floor
                13355 Noel Rd, Ste
              Case 19-10953-CSS                 Doc 124-2      Filed 05/22/19        Page 8 of 11




                                                                                                     ~ejectic~n
  Non-deb#9r                                             Leased Premises               Lease
                               NOfIC@ ~t~f~Cf:SS~E5~                                                 ~f~~Cftt/G'
 COiAtif~C}~~t"k~                                      Af~i,~C@SS ~ S~Oi'~' Nt).    C~@Sti'1p~tOl1      I~~~~


                         950
                         Dallas, TX 75240
                         Attn: General Counsel
                             c/o Baybrook Lifestyle
                                                       Store No. 144
                             Center
                                                       500 Saybrook Mall           Real property
BAYBROOK                     110 N Wacker Dr                                                         04/30/201
                                                       #G 100                      lease dated
HOLDING, LLC                 Chicago, IL 60606                                     10/14/2014            9
                                                       Friendswood, TX
                             Attn: Law/Lease
                                                       ~~546
                             Administration Dept
                             Next Property
                                                       Store No. 112
                             Management                                            Real property
CFNX                                                   940 Milwaukee Ave                             04/30/201
                             5215 Old Orchard Rd,                                  lease dated           9
Lincolnshire                                           Lincolnshire, IL            1/26/2006
                             Ste 880
                                                       60069
                             Skokie, IL 60077
                             c/o CBL &Associates
                             Management, Inc.
                             CBL Center, Suite 500
                                                       Store No. 147               Real property
COOLSPRINGS                  2030 Hamilton Place                                                     04/30/201
                                                       1914 Galleria Blvd          lease dated           9
MALL, LLC                    Blvd                                                  1/26/2015
                                                       Franklin, TN 37067
                             Chattanooga, TN
                             37421
                             Attn: Legal Officer
                             Trademark Property
                             Company                   Store No. 118
                             Attn: Steve Sumell/Sr.    10111 Perkins Rowe          Real property
                                                                                                     04/30/201
CRAWFISH, LLC                VP Property Mgmt          #100                        lease dated           9
                             1701 River Run, Suite     Baton Rouge, LA             3/2/2001
                             500                       7081f3
                             Ft. Worth, TX 76107
CRP CYPRESS                  8343 Douglas Ave,         Store No. 131               Real property     04/30/201
WEST 7TH,                    Suite 200                 3028 Crockett St            lease dated           g
L.L.C.                       Dallas, TX 75225          Ft. Worth, TX 76107         3/16/2013
                             Attn: Dir of Asset
                             Management

                             CRP Cypress West, LLC
                             8343 Douglas Ave.
                             Suite 200
                             Dallas, TX 75225


vocs sF:-.~~,L~uc:ri >   >
            Case 19-10953-CSS              Doc 124-2     Filed 05/22/19     Page 9 of 11




                                                                                          R~jeetion
  Nora-C~ebtar                                      l.~ased Pr~rnises         !.ease
                           Nnt~c~ A~fidress{esj                                           Effective
 CflWf~t~P~1~~'~}/                                 Address / Sfiar~ No.    pescriptEor~
                                                                                            Date

                      Attn: General Counsel
                      200 East Long Lake           Store No. 137
                      Road                         11401 NW 12th St,      Real property
DOLPHIN MALL                                                                              04/30/201
                      PO Box 200                   #R-104                 lease dated         9
ASSOCIATES LLC                                                            11/7/2013
                      Bloomfield Hills, MI         Sweetwater, FL
                      48303                        33172
                      ShopCor Properties
                      Attn: Legal
                                                   Store No. 124
                      Two Liberty Place, Ste                              Real property
EXCEL WVB LLC                                      11221 W Broad St                       04/30/201
a                     3325                                                lease dated         9
                                                   Glen Allen, VA         9/4/2007
                      50 S 16th St
                                                   23060
                      Philadelphia, PA
                      19102
                      200 East Long Lake
                                                   Store No. 139
FAIRFAX               Road                                                Real property
                                                   11724U Fair Oaks                       04/30/201
COMPANY OF            PO Box 200                                          lease dated
                                                   Mall, #K237            5/7/2014           9
VIRGINIA L.I.C.       Bloomfield Hilis, MI
                                                   Fairfax, VA 22033
                      48303
                      c/o Fashion Show
                      110 N Wacker Dr
                      Chicago, IL 60606
                      Attn: Law/Lease              Store No. 146
                      Administration Dept                                 Real property
FASHION SHOW                                       3200 Las Vegas Blvd                    04/30/201
                                                                          lease dated         9
MALL LLC                                           #1260                  10/14/2014
                      Fashion Show
                                                   Las Vegas, NV 89109
                      3200 Las Vegas Bivd
                      Las Vegas, NV 89109
                      Attn: General
                      Manager
                                                   Store No. 113
                          225 W Washington St                             Real property
HG GALLERIA I,                                     5061 Westheimer                        04/30/201
                          Indianapolis, IN 46204                          lease dated
II, 111, L.P.                                      Rd, #8040              2~22~Z006           9
                          Attn: Legal Dept
                                                   Houston, TX 77056
High Street               SKB PM I, LLC            Store No. 123
                                                                          Real property
Buildings LLC             Attn: Patricia Ruziska   5310 E High St,                        04/30/201
                                                                          lease dated
and Tourbillion           5415 High St, Ste 260    Ste 101                4/16/2007           9
High Street LLC           Phoenix, AZ 85054        Phoenix, AZ 85054




DOCS SI':~t~(~~~r 1 9 ~
          Case 19-10953-CSS             Doc 124-2    Filed 05/22/19      Page 10 of 11




                                                                                       ~~j~ctifln
  Non-Debtor                                     l.e~sed Premises          ~,~~s~
                          Na~iee Address{esj                                           Ef~Fec~ive
 ~c~unterp~rty                                 Ae#r~ress / 5tor~ No.   i~escri~tir~n
                                                                                          pate
                     200 E Long Lake Rd        Store No. 121
                                                                       Real property
RICH-TAUBMAN         P.O. Box 200              230 Tressor Bivd                        04/30/201
                                                                       lease. dated        9
ASSOCIATES           Bloomfield Hills, MI      #H003                   10/10/2006
                     48303-0200                Stamford, CT 06901
                                               Store No. 116
                     225 W Washington St                               Real property
SPIGL DOMAIN,                                  11410 Century Oaks                      04/30/201
                     Indianapolis, IN 46204                            lease dated
L.P.                                           Terrace                 2~22~2006           9
                     Attn: Legal Dept
                                               Austin, TX 78758
                     Attn: General Counsel,
                     Retail Properties
                     101 Innovation
                                               Store No. 142
                     Irvine, CA 92617                                  Real property
THE IRVINE                                     623 Spectrum                            04/30/201
                                                                       lease dated         g
COMPANY LLC                                    Center Dr, Ste 142      2/9/2015
                     Attn: Accounting
                                               Irvine, CA 92618
                     Department
                     101 Innovation
                     Irvine, CA 92617
                     200 East Long Lake
                                               Store No. 150
                     Road                                              Real property
                                               2330 Kalakaua Ave                       04/30/201
TRG IMP LLC          PO Box 200                                        lease dated
                                               #312                    10/27/2015          9
                     Bloomfield Hills, MI
                                               Honolulu, HI 96815
                     48303
                     3111W Chandler Blvd
                     Suite 2018                Store No. 102
                     Chandler, AZ 85225                                Real property
TWC Chandler                                   3111 W Chandler                         04/30/201
                                                                       lease dated         9
LLC                                            Blvd #2150              1/17/2001
                     11411 N Tataum Bivd
                                               Chandler, AZ 85226
                     Phoenix, AZ 85028
                     Attn: Leasing Dept




DOCS SF:-4~U-:~1~149$~4
            Case 19-10953-CSS        Doc 124-2   Filed 05/22/19   Page 11 of 11




Document comparison by Workshare 9 on Wednesday, May 22, 2019 8:43:25
AM


Document 1 ID               Powerpocs://DOGS SF/100986/3
                            DOCS_SF-#100986-v3-Kona_-_Contract/Lease_Rejection
Description
                             Motion
Document 2 IQ               Powerpocs://DOGS SF/100986/4
                            DOCS_SF-#100986-v4-Kona_-_Contract/~ease_Rejection
Description
                             Motion
Rendering set               Standard

  ~+d.
Insertion
-I~-lit-i F~r~r-
~#c~~--I ca--f~~=ti~~~~ -
 V1.c~ G'_~'_~l _f i? .
Style change
Foi-tnat change
~~

Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell



                            Count
Insertions                                        9
Deletions                                         5
Moved from                                        4
Moved to                                          ~
Style change                                      D
Format changed                                    D
Total changes                                    14
